252 Wis.2d 145 (2002)
2002 WI 42
643 N.W.2d 92
James SERVAIS, Douglas Pierce, William R. Dobson, Roger Noll, Rita Noll, Byron Krueger, Melvin Schmitz, and Roger Swanson, Plaintiffs-Appellants-Petitioners,
v.
KRAFT FOODS, INC., National Cheese Exchange, Inc., and Alpine Lace Brands, Inc., Defendants-Respondents.
William R. DOBSON, Plaintiff-Appellant-Petitioner,
v.
KRAFT FOODS, INC., and National Cheese Exchange, Inc., Defendants-Respondents.
Roger NOLL, Rita Noll, Byron Krueger, Melvin Schmitz, and Roger W. Swanson, Plaintiffs-Appellants-Petitioners,
v.
KRAFT FOODS, INC., National Cheese Exchange, Inc., Borden, Inc., and Alpine Lace Brands, Inc., Defendants-Respondents.
No. 99-3199.
Supreme Court of Wisconsin.
Oral argument March 5, 2002.
Decided April 30, 2002.
*146 For the plaintiffs-appellants-petitioners there were briefs by Michael L. Stoker and Johns & Flaherty, S.C., La Crosse, and oral argument by Thomas Dubbs.
For the defendants-respondents there were briefs by Ralph V. Topinka and Quarles & Brady, LLP, Madison; Tefft W. Smith, J. Robert Robertson, Nathaniel M. Cousins, Catherine Fazio and Kirkland & Ellis, Chicago, Illinois; Theodore L. Banks, Seth A. Eisner and Kraft Foods, Inc., Northfield, Illinois; Michael Fischer, G. Michael Halfenger and Foley & Lardner, Milwaukee; Howard A. Pollack and Godfrey & Kahn, S.C., Milwaukee; Thomas F. Ryan, Bruce M. Zessar, Gabriel Aizenberg and Sidley Austin Brown & Wood, Chicago, Illinois; Colleen K. Nissl and Borden, Inc., Columbus, Ohio; Scott W. Hansen, Christopher Banaszak and Reinhart, Boerner, Van Deuren, Norris & Rieselbach, S.C., Milwaukee; and oral argument by Tefft W. Smith.
An amicus curiae brief was filed by Kevin J. O'Connor, assistant attorney general, with whom on the brief was James E. Doyle, attorney general.
An amicus curiae brief was filed by James A. Buchen on behalf of Wisconsin Manufacturers & Commerce, and William F. White and Michael Best & Friedrich, LLP, Madison, on behalf of the Wisconsin Utilities Association, Inc.
¶ 1. PER CURIAM.
This is a review of a published decision of the court of appeals, Servais v. Kraft Foods, 2001 WI App 165, 246 Wis. 2d 920, 631 N.W.2d 629, that affirmed a judgment of the Circuit Court for Dane County, P. Charles Jones, Judge. The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed. *147 Justices N. PATRICK CROOKS, DAVID T. PROSSER, and DIANE S. SYKES would affirm; Chief Justice SHIRLEY S. ABRAHAMSON and Justices WILLIAM A. BABLITCH and ANN WALSH BRADLEY would reverse. Justice JON P. WILCOX did not participate. Accordingly, the decision of the court of appeals is affirmed. *148 *149 *150 *151 *152 *153 *154